Citation Nr: 1826403	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-39 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbar strain with degenerative disc and facet joint hypertrophy.  

2.  Entitlement to an evaluation in excess of 10 percent for status post osteotomies of the bilateral submandibular areas with temporomandibular joint (TMJ) instability.  

3.  Entitlement to a compensable evaluation for bilateral hearing loss.  

4.  Entitlement to service connection for obstructive sleep apnea.  

5.  Entitlement to compensation under 38 U.S.C. § 1151 for a respiratory disorder (claimed as respiratory disturbances).  

(The appeal for an additional clothing allowance for the 2014 calendar year due to use of desonide cream is addressed in a separate decision.)



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1974 to May 1977, and from July 1977 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of the Veteran's appeal of the right ear hearing loss evaluation service connection was awarded for left ear hearing loss in a June 2014 rating decision and a separate noncompensable evaluation was assigned effective April 1, 2011-the date the Veteran filed his claim for increased evaluation of his right ear hearing loss disability.  The Veteran timely submitted a notice of disagreement as to the assigned evaluation for his left ear hearing loss in November 2014, although after issuance of a March 2016 statement of the case as to that issue, the Veteran did not file a VA Form 9.  Nevertheless, the Board has taken jurisdiction over that claim for increased evaluation as it is an indispensable issue, given that both ears are now service connected for hearing loss and the Rating Schedule assesses bilateral hearing loss.  The VA Form 9 is not jurisdictional.  Accordingly, the Board has recharacterized that issue on appeal, as noted above.  

Also, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of a claim for increase.  However, in an April 2011 statement, the Veteran specifically indicated that he was employed and did not want to be considered for TDIU.  The Board, therefore, will not further discuss TDIU.  
The issues of service connection for OSA and compensation under 38 U.S.C. § 1151 for a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had unfavorable ankylosis of his entire thoracolumbar spine or had physician prescribed bedrest of at least 6 weeks during any 12-month period throughout the appeal period.  

2.  Throughout the appeal period, the Veteran's range of motion of his TMJ articulation exceeded 30 mm of inter-incisal movement and to exceed 4 mm of lateral excursion movement.  

3.  Throughout the appeal period, the Veteran's bilateral hearing acuity was not less than Level I hearing in each ear.


CONCLUSIONS OF LAW

1.  The criteria for establishing an evaluation in excess of 40 percent for lumbar strain with degenerative disc and facet joint hypertrophy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2017).  

2.  The criteria for establishing an evaluation in excess of 10 percent for status post osteotomies of the bilateral submandibular areas with TMJ instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2017).  

3.  The criteria for establishing a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).


Increased Evaluation for Lumbar Spine Disability

The Veteran filed his claim for increased evaluation for his lumbar spine disability on October 28, 2010.  See 38 C.F.R. § 3.400(o) (2017).  Throughout the appeal period, the Veteran has been assigned a 40 percent evaluation for his lumbar spine disability under Diagnostic Code 5295 since his discharge from service in 1996; the Board reflects that the 40 percent evaluation for his lumbar spine disability is protected.  See 38 C.F.R. § 3.951 (2017).  

The Veteran's lumbar spine disability may be rated either under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 through 5242) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Diagnostic Code 5243), whichever results in the higher evaluation.

The General Rating Formula for Diseases and Injuries of the Spine provides a 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Alternatively, the Veteran's lumbar spine disability may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 10 percent evaluation with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2017).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In short, in order for the Board to award a higher evaluation than currently assigned for the Veteran's lumbar spine disability, the evidence of record must demonstrate either unfavorable ankylosis of the entire thoracolumbar spine or at least 6 weeks of physician-prescribed bedrest due to his lumbar spine disability within a 12-month period.  

The Board has reviewed the private and VA treatment records associated with the claims file, as well as the March 2011 VA examination report.  None of that evidence demonstrates that the Veteran has unfavorable ankylosis of the thoracolumbar spine.  Consequently, the highest evaluation assignable under the General Rating Formula has been assigned throughout the appeal period.  

Moreover, none of that evidence demonstrates that any of the Veteran's physicians have prescribed at least 6 weeks or more of bedrest within a 12-month period due to his service-connected lumbar spine disability.  Further, at no point during the appeal period has the Veteran alleged, nor has he proffered evidence which demonstrates, that he has had at least 6 weeks of physician-prescribed bedrest due to his lumbar spine disability within a 12-month period at any time during the appeal period.  

In light of the above, the Board must deny the Veteran's claim for increased evaluation for his lumbar spine disability based on the evidence of record at this time.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243.  


Increased Evaluation for Status Post Osteotomies of the 
Submandibular Areas with TMJ Instability

The Veteran filed his claim for increased evaluation for his jaw and TMJ instability disability on October 28, 2010.  See 38 C.F.R. § 3.400(o) (2017).  Throughout the appeal period, the Veteran has been assigned a 10 percent evaluation for his jaw and TMJ instability disability under Diagnostic Code 9905 since his discharge from service in 1996; the Board reflects that the 10 percent evaluation for his jaw and TMJ instability disability is protected.  See 38 C.F.R. § 3.951 (2017).

Under Diagnostic Code 9905, for limited motion of the temporomandibular articulation, a 10 percent evaluation is warranted for inter-incisal range of motion limited to 31 to 40 millimeters (mm) or lateral excursion limited to 0 to 4 mm.  A 20 percent evaluation is warranted for inter-incisal range of motion limited to 21 to 30 mm.  A 30 percent evaluation is warranted for inter-incisal range of motion limited to 11 to 20 mm.  Finally, a 40 percent evaluation is warranted for inter-incisal range of motion limited to 0 to 10 mm.  See 38 C.F.R. § 4.150, Diagnostic Code 9905 (2017).  The rating schedule notes that rating for limited inter-incisal movement shall not be combined with rating for limited lateral excursion.  See Id., Note.  

On appeal, the Veteran asserts that his jaw and TMJ disability is worse.  In his October 2010 claim, the Veteran indicated that his jaw and TMJ disability was "causing damage inside" his mouth and that his jaw locked up from time to time.  In a February 2011 statement, the Veteran reiterated that he cannot open his mouth very wide, and that he bites the bottom of his lower lip sometimes.  

The Board has reviewed the Veteran's private and VA treatment records from throughout the appeal period.  Generally, and in particular the Veteran's VA treatment records, those records demonstrate continued dental treatment, although those records do not contain any measurements of the Veteran's inter-incisal or lateral excursion movements of his TMJ articulation.  

The Veteran underwent VA dental examinations in March 2011.  He reported limited motion of his jaw and that he has jaw soreness, usually in the morning.  The examiner noted a history of a bilateral sagittal split osteotomy procedure during service.  The Veteran did not have a history of trauma to the teeth, neoplasms, difficulty chewing, swelling, talking, or drainage; he did, however, have a history of daily, severe pain in the bilateral masseter and difficulty opening his mouth; the examiner specifically indicated that he had difficulty opening his mouth first thing in the morning due to muscle soreness.  The examiner also noted that the Veteran had an extensive crown and bridge.  The Veteran also reported that he felt his bite was changing and that he has been biting his lips and cheeks frequently.  

On examination, the examiner noted that there was no evidence of loss of bone of the maxilla, mandible, or hard palate, or evidence of mal- or nonunion of the maxilla or mandible.  The Veteran did not have tooth loss as a result of the loss of substance of the body of maxilla or mandible.  There was also no evidence of osteoradionecrosis or osteomyelitis.  The examiner also noted that the Veteran did not have loss of range of motion of the TMJ articulation or speech difficulty.  X-rays showed internal fixation of the Veteran's bilateral mandible with bone in the areas of the fixation within normal limits; there was no evidence of malunion.  The examiner did note, however, that the Veteran has extensive fixed prosthodontics in his mouth, with an occlusion in centric that was on the posterior teeth only, and in excursive movements was on his distal most teeth only.  The examiner noted that the masseter and temporalis muscles as those that were sore in the morning.  The examiner diagnosed the Veteran with bruxism/TMJ muscle soreness that was exacerbated by occlusal scheme of the Veteran's extensive fixed prosthodontics.  

In a September 2011 addendum, the VA examiner indicated that the Veteran's inter-incisal movements, at that time, were measured as 35 mm twice and 31 mm once; he also had lateral excursive movements to the left of 5 mm, to 6 mm on the right, and to 5mm in protrusive movement.  

In short, the Veteran's TMJ articulation is shown to have range of motion that exceeds 30 mm of inter-incisal movement and exceeds 4 mm of lateral excursion movement throughout the appeal period.  Although the Veteran has reported during the appeal period that his jaw "locks from time to time," the Board cannot find any evidence of such locking in any treatment record or examination report associated with the claims file during the appeal period.  More importantly, it does not appear to the Board that any such locking is a predominant problem experienced by the Veteran during the appeal period.  

Rather, it appears that the Veteran has bruxism and muscle soreness in the mornings that limits his range of motion, although such is not shown by any evidence to limit the Veteran's motion any more than is noted by the evidence of record.  In particular, the Board notes that the Veteran does not assert during the appeal period that his bruxism/muscle soreness reduces his noted range of motion of his TMJ articulation, or causes his jaw to lock up.  Additionally, to the extent that the Veteran bites his lip or cheek, this does not give rise to an additional or higher disability rating.  First, there is no evidence that such occurrences are frequent or severe enough to result in any impairment which is what disability compensation is to for.  See 38 C.F.R. § 4.1.  Second, the nature of the disability with specific criteria for evaluating jaw function necessarily contemplates such occurrences.  Accordingly, an evaluation in excess of 10 percent for the Veteran's jaw and TMJ instability disability must be denied based on the evidence of record at this time.  See 38 C.F.R. §§ 4.7, 4.150, Diagnostic Code 9905.  


Increased Evaluation for Bilateral Hearing Loss

The Veteran filed his claim for increased evaluation for his right ear hearing loss on April 1, 2011.  Since that date, the Veteran has been awarded service connection for his bilateral hearing loss; prior to that date, the Veteran was only service connected for his right ear hearing loss.  Throughout the appeal period, the Veteran's hearing loss disability has been assigned a noncompensable evaluation.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).  The evaluation of hearing impairment applies a rather structured formula that is a mechanical application of the rating schedule to numeric designations after audiology evaluations are obtained.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2017).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b) (2017).

On appeal, the Veteran has indicated that he has to wear hearing aids in order to hear and that wearing those hearing aids in public "makes him uncomfortable" due to the stares and questions that he gets.  The Veteran additionally argued that the hearing test was unfair because he was asked to "guess on things [he] could not hear."  

Initially, the Board acknowledges the Veteran's allegations of unfairness in how the audiological testing is conducted.  However, the Board notes that VA is bound by regulation to use the puretone audiometry and the Maryland CNC speech discrimination tests used in conducting his audiological evaluations of a bilateral hearing loss disability.  

Turning to the other evidence of record, the Board has reviewed the Veteran's VA treatment records from throughout the appeal period.  Those records generally demonstrate continued treatment for the Veteran's hearing loss, including maintenance of his hearing aids.  However, those records do not contain any audiological data on which to evaluate the Veteran under the rating criteria.  

The Veteran underwent a VA audiological examination in April 2011, during which he reported decreased hearing sensitivity.  The examiner noted that there was no effect on his usual daily activities as a result of his hearing loss disability.  The Veteran underwent audiometric testing at that time, with the following results:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
25
20
25
30
35
26.75
96%
LEFT
20
20
25
40
50
33.75
100%

The above results do not show a pattern of exceptional hearing loss for either ear, and therefore, the Board will not use Table VIa in evaluation of the Veteran's hearing loss.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level I hearing acuity for the right ear and Level I hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate to a noncompensable evaluation.  See Table VII.

The Veteran underwent another VA audiological examination in May 2014, during which he reported difficulty understanding normal daily conversations.  The Veteran underwent audiometric testing at that time, with the following results:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
20
25
30
45
55
39
96%
LEFT
20
25
30
45
55
39
94%

The above results do not show a pattern of exceptional hearing loss for either ear, and therefore, the Board will not use Table VIa in evaluation of the Veteran's hearing loss.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level I hearing acuity for the right ear and Level I hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate to a noncompensable evaluation.  See Table VII.

Finally, during the course of the appeal, the Veteran has chronicled the difficulties that he has with his hearing loss disability under the normal conditions of his life and his activities of daily living, which include having difficulty hearing in normal daily conversations and having decreased hearing sensitivity.  The Board is cognizant of the Veteran's contentions concerning his difficulty in hearing, as well as his contentions that he should be compensated for his hearing loss due to having to wear hearing aids.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula.  

Moreover, the Court has held that the rating criteria in this case contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure, although it does not contemplate effects other than difficulty hearing or understanding speech as it does not otherwise account for other functional effects, such as dizziness, vertigo, ear pain, recurrent loss of balance or social isolation due to difficulties communicating.  See Doucette v. Shulkin, No. 1-2818 (U.S. Vet. App. Mar. 6, 2017).  Insofar as the Veteran has indicated that he feels "uncomfortable in public" due to having to wear hearing aids, the Board notes that the Veteran has not indicated that such uncomfortableness has at all impacted his functional impairment or has led to any form of social isolation.  In fact, he specifically indicated during the appeal period that he was still employed.  As such, the Board finds his statements merely describe his difficulty hearing and understanding speech in a normal everyday environment and are therefore contemplated by the rating criteria in this case.  See Id.  

Accordingly, the Board cannot find that a compensable evaluation for the Veteran's bilateral hearing loss is warranted throughout the appeal period, and his claim for increased evaluation must be denied at this time based on the evidence of record.  See 38 C.F.R. § 4.7, 4.85, 4.86, Diagnostic Code 6100.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

An evaluation in excess of 40 percent for lumbar strain with degenerative disc and facet joint hypertrophy is denied.  

An evaluation in excess of 10 percent for status post osteotomies of the bilateral submandibular areas with TMJ instability is denied.  

A compensable evaluation for bilateral hearing loss is denied.  

REMAND

The AOJ denied service connection for OSA and compensation under 38 U.S.C. § 1151 for a respiratory disorder in an October 2016 rating decision.  The Veteran submitted a November 2016 Notice of Disagreement, VA Form 21-0958, respecting those issues.  As of this decision, no Statement of the Case has been issued with respect to those issues, and therefore the Board must remand those issues at this time for that purpose.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9(c) (2017).

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran a statement of the case with regard to the claims of service connection for obstructive sleep apnea and entitlement to compensation under 38 U.S.C. § 1151 for a respiratory disorder (claimed as respiratory disturbances).  The issues should be returned to the Board only if a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


